342 S.W.3d 437 (2011)
Michael D. TAYLOR, Jr., Appellant,
v.
STATE OF Missouri, Respondent.
No. WD 72173.
Missouri Court of Appeals, Western District.
June 14, 2011.
Laura G. Martin, Kansas City, MO, for Appellant.
James B. Farnsworth, Jefferson City, MO, for Respondent.
Before JOSEPH M. ELLIS, P.J., VICTOR C. HOWARD, and THOMAS H. NEWTON, JJ.

ORDER
PER CURIAM:
Mr. Michael D. Taylor, Jr., appeals the denial of his Rule 24.035 post-conviction motion without an evidentiary hearing.
For reasons stated in the memorandum provided to the parties, we affirm. Rule 84.16(b).